Citation Nr: 1213778	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with root compression due to spondylolisthesis, rated as 20 percent disabling prior to April 1, 2009 and as 40 percent disabling from that date.

2.  Entitlement to an increased rating for sensory polyneuropathy of the right lower extremity, evaluated as 10 percent disabling prior to August 17, 2011 and as 20 percent disabling from that date.

3.  Entitlement to an increased rating for sensory polyneuropathy of the left lower extremity, rated as noncompensably disabling prior to August 17, 2011 and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 
	

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1954 to July 1956.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in April 2011.   A transcript of the hearing has been associated with the record.  

The Board remanded this case in June 2011.  It has been returned for appellate consideration.


FINDINGS OF FACT

1.  For the period from February 27, 2007 to March 31, 2009, lumbosacral strain with root compression due to spondylolisthesis was manifested by lumbosacral flexion limited by pain at 80 degrees and combined range of motion of the thoracolumbar spine of 220 degrees; there was no evidence of favorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

2.  For the period from April 1, 2009, lumbosacral strain with root compression due to spondylolisthesis is manifested by lumbosacral flexion limited by pain at five degrees; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

3.  For the period from July 13, 2006 to August 16, 2011, radiculopathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

4.  For the period from August 17, 2011, radiculopathy of the right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.

5.  For the period from August 15, 2007 to August 16, 2011, radiculopathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

6.  For the period from August 17, 2011, radiculopathy of the left lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2009, the criteria for an evaluation in excess of 20 percent for lumbosacral strain with root compression due to spondylolisthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

2.  From April 1, 2009, the criteria for an evaluation in excess of 40 percent for lumbosacral strain with root compression due to spondylolisthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

3.  For the period from July 13, 2006 to August 16, 2011, the criteria for an evaluation of  20 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  For entire appellate period, the criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  For the period from August 15, 2007 to August 16, 2011, the criteria for an evaluation of 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

6.  For the entire appellate period, the criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2007 discussed the evidence necessary to support the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In June 2008 the Veteran was advised of the specific criteria under which his lumbosacral spine disability is evaluated.

In November 2008 and February 2009 the Veteran was advised of the status of his claim.

A July 2011 letter from the Appeals Management Center (AMC) also discussed the status of the Veteran's claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The appellant has been afforded a VA examination, and the Board finds that it was adequate in that is was performed by a neutral skilled provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted a complete physical examination prior to rendering his conclusions.  The Veteran has also been afforded the opportunity to testify before the undersigned.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

A May 2006 VA treatment record indicates the Veteran's report that he had not had any change in pain until recently, when pain and numbness in his right thigh became more pronounced.  

An August 2006 EMG report indicates that the examination was abnormal.  The provider noted that S1 nerve root irritation could not be ruled out.  She noted that there was no evidence of peripheral neuropathy.

A January 2007 VA telephone encounter note indicates that the provider discussed the results of an MRI.  Specifically, the author related that it showed bulging discs and foraminal encroachment.

The Veteran submitted his claim for increase in February 2007.  

A VA examination was conducted in May 2007.  The examiner reviewed the Veteran's history and indicated that the claims file was available for review.  She noted that an MRI in December 2006 revealed anterior listhesis of L5 on S1, severe disc loss at L5-S1, facet narrowing and very severe foraminal narrowing at L5-S1, and evidence of disc protrusion on the right side at L4 and L5.  The examiner also noted that a July 2006 EMG revealed S1 nerve root irritation affecting the sciatic nerve on the right, with no evidence of peripheral neuropathy.  She indicated that the Veteran had not been incapacitated during the previous year and that flare-ups had not lasted more than 48 hours.  The Veteran reported continuous dull and sharp pain, varying between 1/10 and 7/10.  He endorsed flare-ups every four days, lasting hours.  The examiner indicated that the Veteran could walk on his heels and the balls of his feet, and that he had no bladder or bowel control problems.  He did endorse pain radiating down his right leg to his toes.  Physical examination revealed a normal gait and no use of assistive devices.  Examination of the back revealed increased muscle spasm and tenderness, with painful motion in the lumbar area.  Straight leg raising was positive at 45 degrees on the right.  Flexion was to 90 degrees, with pain throughout; extension, rotation, and lateral flexion were to 30 degrees with pain throughout.  The examiner indicated that the effect of pain would cause a 10 degree loss in flexion and extension.  Repetitive movement did not alter the range of motion.  Neurologically, deep reflexes were equal and normal except an absent ankle reflex on the right suggesting S1 irritation.  There was a decrease in sensation to pain, touch, and vibration in the S1 dermatome of the right leg and definite hypoesthesia.  There was no evidence of foot drop and no muscle wasting.  

In a July 2007 rating decision, the RO continued a 20 percent evaluation for the Veteran's lumbosacral strain and granted service connection for the neurological symptoms associated with the Veteran's right leg, assigning a 10 percent evaluation.  

An August 2007 VA treatment record indicates the Veteran's report of intermittent numbness in his left leg.  He also related that his narcotic pain medication did not offer as much relief as in the past.  

In October 2007 the Veteran reported pain radiating into the bilateral hips and anterior thighs.  The provider noted that the Veteran's standing posture revealed excessive lumbar lordosis.  

An additional VA examination was carried out in April 2009.  The Veteran's history was reviewed.  He reported that he used a brace at home, but the examiner noted that he was not wearing it at the examination.  The Veteran indicated that he was never pain free, and that the severity of his pain was moderate to severe, accompanied by stiffness, fatigability, and poor endurance.  He also endorsed pain radiating down his right leg and numbness from the left mid-thigh level to his toes.  He denied pain on the left.  He denied incapacitating episodes during the previous year.  On physical examination, there was very definite tenderness and muscle spasm over the entire low back.  Straight leg rising produced pain at 35 degrees bilaterally.  The veteran's gait was narrow; he used no cane or assistive device.  Range of motion testing revealed flexion to 15 degrees, reduced to five degrees on the third repetition; extension to five degrees, reduced to zero on the third repetition; left lateral flexion to 10 degrees, reduced to five degrees on the third repetition; right lateral flexion to 10 degrees, reduced to five degrees on the third repetition; rotation to 20 degrees bilaterally, reduced to 10 degrees after the third repetition.  The examiner noted that he would anticipate that the Veteran could actually lose motion entirely during periods of great muscle spasm, meaning that he would be essentially in a frozen position at near zero degrees.  The examiner noted the neurological diagnoses, but did not conduct a complete neurological examination.  The diagnosis was degenerative joint disease, severe, with anterolisthesis and spondylolisthesis and distal sensory polyneuropathy in the bilateral legs.  

The report of a December 2010 MRI indicates spondylolisthesis at L5-S1 with bilateral pars defects which were seen on the previous examination.  There was slight progression of the amount of displacement.  There was severe foraminal narrowing at that level. 

At his April 2011 hearing, the Veteran discussed the history of his back disability.  He testified that he had difficulty standing, sitting, and walking.  He expressed his belief that the disability had worsened.  He rated his pain as 6/10 or 7/10 and stated that medication lessened his pain to a 4/10 or 5/10.  He also described the pain that radiated down his legs.  He noted that a walker had been recommended, and that he took narcotic pain medication as well as a medication for muscle spasms.

An additional VA examination was carried out in August 2011.  The Veteran's history was reviewed.  He reported that he was independent in activities of daily living, though he indicated that he had increasing difficulty dressing his lower extremities and putting on and removing his socks and shoes.  He noted limitations in standing, sitting, and walking.  He indicated that he avoided climbing stairs, kneeling, squatting, bending, and lifting.  The Veteran stated that he had experienced progressive worsening of his low back condition since his 2009 VA examination.  He reported constant low back pain of 3/10 to 9/10 in severity, worsening as the day progressed.  He endorsed subjective weakness of both lower limbs.  He indicated that he had constant stiffness, and that the constant pain and stiffness contributed to fatigability and lack of endurance.  He reported episodes of radicular pain lasting between five and 30 minutes, responding to changes of position.  He reported right greater than left numbness in the same distribution as his radiating pain.  He did not report parasthesias or foot drop.  He did report that there had been a few occasions when one lower extremity would simply give out, causing him to fall.  He did not use an assistive device.  The examiner noted that the Veteran reported seizing up when asked about incapacitation, but that there was no indication of physician-prescribed bed rest for the low back condition during the previous year.  The Veteran denied bowel and bladder incontinence.  The examiner recited a full history based on his review of the claims file and VA electronic records.

On physical examination, the Veteran ambulated with a slow gait; there was no limp, foot drop, or foot drag.  The Veteran used no assistive device.  While the Veteran was able to walk on his heels, he could not walk on the tips of his toes due to complaints of bilateral leg weakness.  He was able to perform only five of 10 repetitive heel raises on the left and only one raise on the right due to bilateral ankle weakness.  Examination of the spine revealed mild dextroscoliosis.  Loss of normal lordosis was also noted.  There was no guarding to palpation but the Veteran did have spasm of the bilateral lumbar paraspinal musculature, right greater than left.  The spasm was significant enough to alter the spinal contour but not to affect gait.  The Veteran was tender to palpation at the lumbosacral junction and at the bilateral lower lumbar paraspinal musculature.  Straight leg raise was positive, causing radiation into the calves.  Range of motion testing revealed flexion to 40 degrees with pain at 35 degrees, extension to 10 degrees with pain at the end of the range, left lateral flexion to 10 degrees with pain at five degrees, right lateral flexion to 15 degrees with pain at 10 degrees, left rotation to 15 degrees with pain at the end of the range, and right rotation to 10 degrees with pain at the end of the range.  The examiner noted that after repeat testing, he recommended an additional loss of five degrees for thoracolumbar flexion and extension due to pain, and no additional loss of range of motion due to weakness, impaired endurance, incoordination, or instability.

Neurological examination revealed deep tendon reflexes of 2/4 bilaterally at the patellar tendons.  The left Achilles deep tendon reflex was 1/4 and the right Achilles deep tendon reflex was absent.  The Veteran had intact sensation to light touch, sharp, and vibration throughout the left lower limb.  On the right, sensation was intact to vibration but decreased to light touch and sharp over the medial, anterior and lateral distal though and throughout the medial, lateral, anterior, and posterior leg and throughout the foot.  The examiner noted that such was consistent with the L3-S1 nerve root dermatomes.  Left hip flexion strength was 4/5, limited by pain.  left knee extension, ankle dorsiflexion, and great toe extension were 5/5.  Left plantar flexion was 4+/5.  On the right, hip flexion was 4/5, limited by pain.  right knee flexion, ankle dorsiflexion, great toe extension, and plantar flexion were 4+/5, limited by weakness.  There was no atrophy of the lower limbs.  On rectal examination, there was no evidence of fecal incontinence.  Rectal tone was normal.  There was no grossly apparent objective evidence of urinary incontinence.  

The examiner provided a diagnosis of degenerative disc and degenerative joint disease of the lumbosacral spine with spondylolisthesis at the L5-S1 level.  He noted severe neuroforaminal narrowing at the L5-S1 level, and that the spinal canal seemed patent.  Neurologically, he diagnosed right moderate sensory and moderate motor L3 through S1 radiculopathy, noting absent right Achilles deep tendon reflex, decreased sensation, and weakness.  He also diagnosed left mild S1 motor radiculopathy, noting diminished Achilles deep tendon reflex and decreased plantar flexion strength.  He indicated that the Veteran did not have ankylosis and indicated that there was no weakened movement, excess fatigability, or incoordination attributable to the lumbosacral spine condition.  He opined that thoracolumbar spine pain could significantly limit the Veteran's functional ability during flare-ups or periods of repeated use, based on his self reported history along with current objective medical and imaging findings.  He noted that during flare-ups or periods of repeated use, the Veteran would likely  lose an additional five degrees of flexion, extension, bilateral rotation, and bilateral lateral flexion.  He also stated that the neurologic findings were due to lumbar radiculopathy and not to peripheral neuropathy or involvement of any specific peripheral nerve.  He noted that there was weakness, consistent with incomplete paralysis, that was mild at the left S1 nerve and moderate at the Right L3-S1 nerve root.  He concluded that the neurologic findings were not likely explained by his thyroid or diabetes conditions, and were most certainly explained by his progressively worsening lumbosacral spine disease.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Such has been the case in the RO's evaluation of the Veteran's low back disability, and the Board has determined that the evaluations assigned are appropriate.  As for the neurological manifestations, the Board has concluded that the disabilities at issue have not significantly changed and that  uniform evaluations are warranted. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Lumbosacral Strain

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

The agency of original jurisdiction (AOJ) has evaluated the Veteran's low back disability as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine.   

Having reviewed the evidence of record, the Board has determined that for the period prior to April 1, 2009, an evaluation exceeding 20 percent is not warranted.  The 20 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation requires evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the record.  In that regard, the record reflects that in May 2007 the Veteran had 90 degrees of forward flexion, reduced to 80 degrees by pain.  Accounting for limitation by pain, the combined range of motion was 220 degrees.  As such, an evaluation in excess of 20 percent is not supported by the evidence of record.

Moreover, the Board has determined that for the period from April 1, 2009, an evaluation exceeding 40 percent is not warranted.  The current 40 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that the record reflects markedly decreased range of motion during VA examination in April 2009, and that the examiner stated that during periods of great muscle spasm the Veteran might lose motion entirely.  However, motion was possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  The Board additionally observes that the August 2011 VA examiner specifically stated that there was no ankylosis.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent are not met.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest was prescribed by a physician during the periods in question.  As such, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluations for the periods considered.  As such, the Board finds that the currently assigned evaluations are is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Lower Extremity Neuropathy

Separate ratings have been assigned for the radicular symptoms associated with the Veteran's lumbosacral strain.  The right lower extremity disability is rated as 10 percent disabling from July 13, 2006 (the date of receipt of the Veteran's claim for increase) to August 16, 2011 and as 20 percent disabling from August 17, 2011.  The left lower extremity disability is rated as noncompensably disabling from April 1, 2009 (the date of a VA examination noting the Veteran's complaint of intermittent left leg numbness) to August 16, 2011 and as 10 percent disabling from August 17, 2011.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123  (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

		Right Lower Extremity

Regarding the period prior to August 17, 2011, a 10 percent evaluation is currently in effect.  The Board notes that the May 2007 examiner reported an absent ankle reflex on the right.  She noted that there was no evidence of foot drop or muscle wasting.  In light of the evidence of absent ankle reflex, the Board concludes that a 20 percent evaluation is warranted for this earlier period.  

However, an evaluation in excess of 20 percent is not warranted at any time during the appellate period.  In that regard, the Board observes that the August 2011 VA examiner reported decreased reflexes and an absent right Achilles deep tendon reflex, similar to the absent reflex noted in May 2007.  Where the May 2007 examiner did not provide an opinion regarding the severity of the neurological symptoms, the August 2011 examiner concluded that the sensory and motor radiculopathy was moderate.  A longitudinal review of the evidence since the Veteran's claim for increase indicates that the disability has not significantly changed and that a uniform 20 percent evaluation is warranted.  An evaluation exceeding 20 percent requires evidence of moderately severe partial paralysis, neuritis, or neuralgia of the sciatic nerve.  As the record establishes that the disability is no more than moderate, a higher evaluation is not for application.

		Left Lower Extremity

Regarding the period prior to August 17, 2011, the Board notes that the Veteran reported intermittent numbness in his left leg during VA treatment in August 2007.  Sensory polyneuropathy was noted in the bilateral legs by the April 2009 VA examiner.  In light of the reported symptoms, the Board concludes that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve from August 15, 2007 (the first evidence of complaints of left leg neurological symptoms).  

The Board has also concluded that an evaluation in excess of 10 percent is not warranted for the appeal period.  In that regard, it does not appear that the symptoms associated with the Veteran's left leg neuropathy have significantly changed.  The August 2011 VA examiner concluded that the motor radiculopathy on the left was mild, noting diminished Achilles deep tendon reflex and decreased plantar flexion strength.  An evaluation in excess of 10 percent requires evidence of moderate incomplete paralysis of the sciatic nerve.  Such is not shown by the evidence.  

The Board notes that the Veteran is competent to report the severity of his neurological disabilities.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.  The evidence preponderates against a finding that increased evaluation are warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back disability and associated bilateral radiculopathy.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

CONTINUED ON NEXT PAGE

ORDER

For the period prior to April 1, 2009, an evaluation in excess of 20 percent for lumbosacral strain with root compression due to spondylolisthesis is denied.

For the period from April 1, 2009, an evaluation in excess of 40 percent for lumbosacral strain with root compression due to spondylolisthesis is denied.

For the period from July 13, 2006 to August 16, 2011, an evaluation of 20 percent for radiculopathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.

For the period from August 15, 2007 to August 16, 2011, an evaluation of 10 percent for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


